Case: 13-12590   Date Filed: 05/20/2014   Page: 1 of 4


                                                        [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE ELEVENTH CIRCUIT

                     ________________________

                             13-12590
                     ________________________

              D.C. Docket No. 8:09-cv-01081-EAK-TGW


CERTAIN INTERESTED UNDERWRITERS AT LLOYD’S, LONDON,


                                                             Plaintiff-Appellee,
                                 versus


EDITH HALIKOYTAKIS, D/B/A HALI PLAZA,
and

MICHAEL HALIKOYTAKIS, D/B/A HALI PLAZA,

                                                       Defendant-Appellants.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                            (May 20, 2014)
                Case: 13-12590       Date Filed: 05/20/2014      Page: 2 of 4


Before WILSON and JORDAN, Circuit Judges, and ROTHSTEIN, * District
Judge.

PER CURIAM:

       Following review of the record, and with the benefit of oral argument, we

affirm the district court’s grant of attorneys’ fees and costs to Plaintiff-Appellee

Certain Interested Underwriters at Lloyd’s London (“Underwriters”). We review

awards of attorneys’ fees and costs for abuse of discretion. Kahane v. UNUM Life

Ins. Co. of Am., 563 F.3d 1210, 1213 (11th Cir. 2009). We conclude that

Underwriters was entitled to reimbursement for attorneys’ fees and costs incurred

in defending Defendant-Appellants Michael and Edith Halikoytakis (hereinafter

“Hali Plaza”), and that the district court did not abuse its discretion in awarding

Underwriters a full reimbursement of all fees and costs incurred.

       Underwriters insured Hali Plaza. In December 2008, Underwriters began

defending Hali Plaza against a personal injury claim in Florida state court. Early in

the litigation Underwriters sent Hali Plaza a letter reserving the right to seek

reimbursement if it was later determined that Underwriters owed no coverage

under the insurance policy. Though the letter requested a signature, Hali Plaza did

not sign the letter or return it to Underwriters. Underwriters continued to defend




       *
       Honorable Barbara Jacobs Rothstein, United States District Judge for the District of
Columbia, sitting by designation.
                                               2
                 Case: 13-12590       Date Filed: 05/20/2014      Page: 3 of 4


Hali Plaza for over two years, paying all costs and attorneys’ fees associated with

the state court action.

       In June 2009, Underwriters brought an action in the United States District

Court for the Middle District of Florida seeking a declaratory judgment that

Underwriters had no duty to defend or indemnify Hali Plaza. The district court

granted declaratory judgment, Hali Plaza appealed, and this Court affirmed.

Underwriters then moved for reimbursement of fees and costs, which the district

court granted.

       Federal courts sitting in diversity look to state law in determining whether a

liability insurer can recover fees and costs. See Nationwide Mut. Fire Ins. Co. v.

Royall, 588 F. Supp. 2d 1306, 1316 (M.D. Fla. 2008). Under Florida law, a liability

insurer that has reserved the right to seek reimbursement is entitled to recover fees

and costs once it is determined that the insurer has no duty to defend. See Colony

Insurance Co. v. G & E Tires & Service, Inc., 777 So. 2d 1034, 1038–39 (Fla. 1st

DCA 2000); Jim Black & Assocs., Inc. v. Transcontinental Ins. Co., 932 So. 2d
516, 518 (Fla. 2d DCA 2006).1 Underwriters defended Hali Plaza for over two

years. When Hali Plaza “accept[ed] the defense,” it “necessarily agreed to the

terms on which [Underwriters] extended the offer,” including the reservation of

1
  Because the Florida District Courts of Appeals have addressed and clarified this issue of state
law, Hali Plaza’s motion to certify various questions to the Florida Supreme Court is denied. See
McMahan v. Toto, 311 F.3d 1077, 1080 (11th Cir. 2002).

                                                3
              Case: 13-12590     Date Filed: 05/20/2014   Page: 4 of 4


rights. Colony, 777 So. 2d at 1036; see also Jim Black, 932 So. 2d at 518;

Restatement (Second) of Contracts § 69(1)(a) (1981) (a contract is accepted

“[w]here an offeree takes the benefit of offered services with reasonable

opportunity to reject them and reason to know that they were offered with the

expectation of compensation”). Therefore, Underwriters was entitled to

reimbursement, and the district court did not err in granting the motion.

      Furthermore, the district court did not abuse its discretion or commit clear

error in setting the amount at the full reimbursement. Under the terms of the

reservation of rights, to which Hali Plaza assented by accepting two years of

attorney services, Underwriters was entitled to seek the full amount. See Colony,
777 So. 2d at 1039 (“[the insured] ought in fairness make [the insurer] whole”).

AFFIRMED.




                                          4